Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment submitted on February 7, 2022 in response to the Office action (OA) mailed on November 8, 2021 (“the previous OA”) have been fully considered. 

In view of applicant’s amendment to claim 1, the 35 USC 112(a) rejection of claims 1-9 as set forth in the previous OA is modified. 

In view of applicant’s amendment to claim 1, the 35 USC 112(b) rejection of claims 1-9 as set forth in the previous OA is withdrawn. 

In view of applicant’s amendment to claim 1, the 35 USC 103 rejection of claims 1-9 as being unpatentable over Sugita, Junichiro (WO 2014157378 A1; US 20160009963 A1 is relied upon as English equivalent reference in the rejection) in view of Terada et al. (US 20130244020A1) is modified. 
   


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claim 1, this claim recites the composition is degassed for a period of 10 minutes or more.  The specification fails to provide degassing of the composition for more than 10 minutes.  Applicant cites Example 2 for the support.  However, Example 2 discloses that the air bubbles are removed from the coatable syrup by degassing for 10 minutes.  Accordingly, the specification fails to provide degassing of the coatable syrup for more than 10 minutes.
As to claim 1, this claim recites that the thermally conductive pressure sensitive acrylic adhesive tape that has been obtained from the degassed coatable syrup remains free of any further air bubbles.  It is submitted that claim recitation “remains free of any further air bubbles” is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984).  The mere absence of a positive recitation is not basis for exclusion. Any claim containing a negative limitation, which does not have basis in the original disclosure, should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (MPEP 2173.05(i)).   It is submitted that while applicant has support to claim that the air bubbles have been removed from the coatable syrup by degassing the syrup (Example 2), there is no support to claim that the FINAL product (i.e. the thermally conductive pressure sensitive acrylic adhesive tape) that was obtained from the composition remains free of any further air bubbles. 






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Junichiro (WO 2014157378 A1; US 20160009963 A1 is relied upon as English equivalent reference in the rejection) in view of Terada et al. (US 20130244020A1).

As to claim 1, Sugita discloses a thermally conductive sheet (thermally conductive pressure sensitive acrylic adhesive tape) in which a non-adhesive resin layer is stacked on one surface of an adhesive thermally conductive layer formed from an acrylic polymer and a thermally conductive filler (0011).  The thermally conductive sheet of Sugita is intended for use in filing a gap between an electronic component, which is a heat source, and a heat sink (0002 and 0043). 

Sugita discloses that as a thermally conductive filler, metal hydroxide can be used (0023).  Moreover, Sugita discloses that the thermally conductive filler (which includes metal hydroxide) is contained in the amount of from 100 to 2,000 parts by weight, and from 300 to 1,000 parts by weight (0024).  Given that the claimed range of 600 to 800 parts of metal hydroxide lies within the range disclosed by Sugita, a prima facie case of obviousness exists.  MPEP 2144.05 (I).  

The acrylic polymer of Sugita is formed of a copolymer of a monofunctional (meth)acrylate e.g. 2-ethylhexyl (meth)acrylate (alkyl (meth)acrylate) and one or more of the copolymerizable monomers, wherein the copolymerizable monomers include e.g. (meth)acrylic acid, itaconic acid etc. (0021). A person having ordinary skill in the art would recognize that monomers such as (meth)acrylic acid and itaconic acid are polar group containing monomers. 

Sugita discloses that the adhesive thermally conductive layer comprises one or more plasticizers in the amount of from 20 to 80 parts by weight, and preferably from 30 to 70 parts by weight (0026), which overlaps with the claimed amount of plasticizer (10-50 parts by weight) such that a prima facie case of obviousness exists. See MPEP 2144.05.

Sugita is silent as to disclosing presence of any air bubbles in the thermally conductive sheet of the invention.

As to claim 1, the difference between the claimed invention and the prior art of Sugita is that Sugita does not disclose the amount of acrylic copolymer (100 parts by weight), the amount of polar group containing monomer (1 to 30 parts by weight), and 10-50 parts by weight of a phosphate ester. 

However, Terada discloses a pressure sensitive adhesive (PSA) sheet (thermally conductive acrylic adhesive tape) comprising a bubble containing thermally conductive resin composition layer (“thermally conductive resin composition layer”) (0001).  The thermally conductive resin composition layer of Terada comprises (a) an acrylic polymer containing alkyl (meth) acrylate as a main monomer component, (b) thermally conductive particles, and (c) bubbles (0022).  Further, Terada discloses that the thermally conductive resin composition layer comprises a plasticizer (0076). Moreover, Terada discloses that particles of aluminum hydroxide are particularly preferred as the thermally conductive particles (0045).  

As to claim 1 limitation of 100 parts by weight of the acrylic copolymer and 1-30 parts by weight of the polar group containing monomer, it is submitted that Terada discloses 100 parts by weight of acrylic polymer (0051 reciting “with respect to 100 parts by weight of acrylic polymer”).  Moreover, the acrylic polymer of Terada is formed of an alkyl (meth)acrylate monomer (0025) and 1-30 wt% a polar group containing monomer as a copolymerizable monomer (read as 1-30 parts by weight of a polar group containing monomer by the examiner) (0030, 0032, and also see 0116 disclosing 10 parts by weight of acrylic acid monomer used to form the acrylic polymer of Terada).  Terada further discloses that by using the copolymerizable monomer, the adhesive force can be improved or cohesive force can be increased (0030). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the acrylic copolymer of Sugita in the amount as disclosed by Terada (100 parts by weight), motivated by the desire to form the thermally conductive acrylic adhesive tape of Sugita so that it can be used to fulfil its intended use.   Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of the polar group containing monomer as claimed and as renders obvious by Terada, motivated by the desire to improve adhesive force or increase cohesive force of the thermally conductive acrylic adhesive tape of Sugita. 

As to claim 1 limitation of 10-50 parts by weight of phosphate ester, it is submitted that Terada discloses that in order to stably disperse the thermally conductive particles without being aggregated, preferably, a dispersant such as phosphate ester is used in the thermally conductive resin composition layer of the invention (0052).  Terada further discloses that the mixing amount of the dispersant is not particularly limited and is, for example 0.01 to 10 parts by weight (0052).  The examiner submits that the lower end point of the claimed amount of phosphate ester (10 parts by weight) is close to the upper end point of the phosphate ester amount disclosed by Terada (10 parts by weight) such that a prima facie case of obviousness exists. See MPEP 2144.05 (I).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the phosphate ester disclosed by Terada and use it in the thermally conductive acrylic adhesive tape of Sugita, motivated by the desire to stably disperse the thermally conductive filler (metal hydroxide) without being aggregated. 

As to claim 1 preamble “a thermally conductive pressure sensitive acrylic adhesive tape”, it is submitted that Sugita as modified by Terada renders obvious claimed adhesive tape except Sugita does not explicitly suggest the tape being “pressure sensitive”.  However, no difference is seen between the claimed adhesive tape and the tape of Sugita as modified by Terada as set forth previously.  Accordingly, the thermally conductive sheet of Sugita is interpreted to be pressure sensitive (i.e. pressure sensitive adhesive tape). 

As to claim 1 limitation “the composition is obtained from a coatable syrup which has been degassed under…to remove air bubbles therefrom”, it is submitted that this limitation is a product by process limitations. The product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. MPEP 2113 (I)(II). In the instantly claimed subject matter, the thermally conductive sheet of Sugita as modified by Terada as set forth previously renders obvious claimed adhesive tape. Furthermore, Sugita is silent as to disclosing presence of any air bubbles in the adhesive tape.  As such, no unobvious difference is seen between the claimed adhesive tape and that of Sugita as modified by Terada. 

As to claim 2, Sugita discloses carboxyl group containing monomers such as (meth)acrylic acid and itaconic acid (0021)

As to claim 3, Sugita discloses that the thermal conductivity of the thermally conductive sheet in the thickness direction of 2 W/m*K or more (0040). Sugita does not explicitly disclose whether the thermal conductivity is measured as per by the use of the modified transient plate method.  However, it is submitted that given that the thermally conductive acrylic adhesive tape of the claimed invention is rendered obvious by the thermally conductive sheet of Sugita as modified by Terada as set forth previously, absent any factual evidence on the record, it would be reasonable to presume that the claimed thermal conductivity would intrinsically be present in the thermally conductive sheet of Sugita. MPEP 2112.01 (I). 

As to claim 4, Sugita discloses the layer thickness of the adhesive thermally conductive layer is from 200 to 3,000 µm (0028) and the layer thickness of the non-adhesive resin layer is preferably from 0.5 to 25 µm (0039).  As such, the total thickness of thermally conductive sheet of Sugita is in the range of from 200.5 µm to 3,025 µm, which lies within the claimed range of 10 to 5,000 microns such that a prima facie case of obviousness exists. 

As to claim 5, Sugita discloses that the conductive filler is aluminum hydroxide (0023).

As to claim 6, Terada discloses that in order to stably disperse the thermally conductive particles without being aggregated, preferably, a dispersant such as phosphate ester is used in the thermally conductive resin composition layer of the invention (0052).  Terada further discloses that the mixing amount of the dispersant is not particularly limited and is, for example 0.01 to 10 parts by weight (0052).  Accordingly, it would have been obvious to select a workable range of the amount of the phosphate ester, including the claimed, motivated by the desire to stably disperse thermally conductive particles (e.g. metal hydroxide) without being aggregated. 

As to claim 7, Sugita discloses that the adhesive thermally conductive layer comprises one or more plasticizers in the amount of from 20 to 80 parts by weight, and preferably from 30 to 70 parts by weight (0026), which overlaps with the claimed amount of plasticizer (15-45 parts by weight) such that a prima facie case of obviousness exists. See MPEP 2144.05.

As to claim 8, Sugita discloses (meth)acrylic acid and itaconic acid (0021). 

As to claim 9, Terada discloses polyfunctional monomer (crosslinking monomer) (0033) such as 1,6-hexanediol diacrylate (0117). Terada further discloses that by using copolymerizable monomer such as a polyfunctional monomer, the adhesive force or cohesive force can be increased (0030).  It would have been obvious to select a monomer such as 1,6-hexanediol diacrylate, motivated by the desire to crosslink the acrylic adhesive and increase the adhesive force or cohesive force of the adhesive. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Junichiro (WO 2014157378 A1; US 20160009963) in view of Terada et al. (US 20130244020A1) as applied to claim 1 above, and further in view of Hiroshige et al. (US 20070179223 A1).

Sugita as modified by Terada is silent as to disclosing 15-45 parts by weight of the phosphate ester per 100 parts by weight of the acrylic copolymer. 

However, Hiroshige discloses a flame-retardant acrylic based thermally conductive sheet (0001).  The thermally conductive sheet of Hiroshige can be used for adhesion of heat sink or heat radiators to electronic parts (0034).  Further, the thermally conductive sheet of Hiroshige is made of a composition comprising (A) (meth)acrylic polymer, (B) halogen free flame retardant selected from the group consisting of an organophopsphorus compound, a triazine skeleton containing compound, and expanded graphite and (C) hydrated metal compound e.g. metal hydroxide such as aluminum hydroxide (0008 and 0012).  

As organophosphorus compound, Hiroshige discloses phosphate esters (0015 and 0017).  Moreover, Hiroshige discloses that these organophosphoric acid compounds are added in the amount in the range of 5-100 parts by weight and 5-50 parts by weight to 100 parts by weight of the (meth)acrylic monomer (0017).  Given that the claimed range of phosphate ester of 15-45 parts by weight overlaps or lies within the range disclosed by Hiroshige, a prima facie case of obviousness exists. MPEP 2144.05 (I).  Further, Hiroshige discloses that by using the hydrated metal compound in combination with the halogen free flame retardant, flame retardancy can be synergistically enhanced and the thermally conductive sheet can achieve high flame retardancy corresponding to a V0 rating under UL-94 (0009).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the halogen free flame retardant including the phosphate ester of Hiroshige in the amount disclosed by Hiroshige and use it in the adhesive thermally conductive layer containing metal hydroxide of Sugita, motivated by the desire to form thermally conductive sheet of Suita with enhanced flame retardancy. 


Response to Arguments

Applicant's arguments filed on February 7, 2022 in response to the previous OA have been fully considered but they are not persuasive.

With respect to the 35 USC 103 rejection of claims 1-9 as set forth in the previous OA, applicant argues that Sugita fails to teach or suggest claim 1.  Further, applicant argues that the features of claim 1 provides a thermally conductive pressure sensitive acrylic adhesive tape which does not comprise a substrate or carrier layer and shows excellent thermal conductivity (at least 2 W/m K).  According to applicant, one skilled in the art (chemical engineer with experience in a development of adhesive tapes) would not have consulted the disclosure of Sugita given that the thermally conductive sheet of Sugita always comprises a non-adhesive resin layer in addition to an adhesive thermally conductive layer.   Pages 7-8 of the amendment. 

The examiner respectfully disagrees.  First, as to applicant’s argument that Sugita fails to teach or suggest claim 1, it is submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145 (IV).  Second, as to applicant’s arguments regarding the adhesive of tape of the invention excluding a substrate or a carrier and presence of non-adhesive resin layer in Sugita, it is submitted that these arguments are not commensurate in scope with the claimed invention.  It is respectfully submitted that the claimed invention does not exclude a substrate and the non-adhesive resin layer of Sugita. 

Applicant submits that the general expectation that the thermally conductive adhesive tape have to comprise a carrier is also illustrated by the 35 USC 112 objection raised by the Patent Office, which seems to be based on the generic assumption that the thermally conductive acrylic tapes should have more than one layer.  Page 8 of the amendment.

Applicant’s argument is not found persuasive given that the broadest reasonable interpretation of the claimed adhesive tape consistent with the specification does not exclude a substrate.

Applicant argues that in order to arrive at the claimed invention (claim 1) by combining Sugita’s and Terada’s disclosure,  one skilled in the art world have to remove the bubbles from Terada’s thermally conductive sheet which would cause the sheet to no longer work property for its intended purpose.  According to applicant, Terada discloses that an amount of more than 5 vol% of bubbles is necessary in order to maintain adhesiveness to the adherend and followability of unevenness thereof (0054).  Page 9 of the amendment. 

The examiner respectfully disagrees.  It is acknowledged that the pressure sensitive adhesive sheet of Terada includes bubbles, however, applicant’s argument is not commensurate in scope with the basis of the rejection.  Specifically, the examiner is not relying upon the bubbles of Terada’s disclosure. Terada is relied upon to render obvious claim limitation of the amount of acrylic copolymer (100 parts by weight), the amount of polar group containing monomer (1-30 parts by weight), and 10-50 parts by weight of a phosphate ester.  

Applicant argues that one skilled in the art would not have combined the teachings of Sugita and Terada as the thermal conductivity of the material disclosed by Terada is much poorer than the thermal conductivity of the material disclosed by Sugita.  According to applicant, Sugita’s material has thermal conductivity of between 2.0 and 2.2 W/m K (Table 5), the material of Terada merely shows a thermal conductivity between 0.34 and 0.75 W/m K which is much less.  Page 10 of the amendment. 

The examiner respectfully submits that applicant’s argument is not commensurate in scope with the claimed invention.  Specifically, the claimed invention (claim 1) does not recite specific thermal conductivity.  Furthermore, even if the claimed invention were to recite a specific thermal conductivity, applicant would need to provide factual evidence or technical reasoning as to why the combination of specific elements of Terada (amount of acrylic copolymer, amount of polar group containing monomer, and the phosphate ester and its amount) in the tape of Sugita would change the thermal conductivity of the thermally conductivity sheet of Sugita so as to be not suitable for Sugita’s disclosure or be outside of the claimed thermal conductivity. Moreover, the examiner submits that Terada discloses that the thermal conductivity of the bubble containing thermally containing resin layer of the invention is 0.50 w/m K or more and usually 20 W/m K or less (0109), which appears to overlap with the thermal conductivity disclosed by presently claimed invention (see claim 3 disclosing thermal conductivity of at least 2 W/m K).   Accordingly, applicant’s argument is not found persuasive. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
May 11, 2022